DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 are cancelled. Independent claims 6 is amended. Claims 13 and 14 are newly added. Claims 7-12 are withdrawn. Claims 6, 13 and 14 are currently examined on the merits.
Drawings
Figures 8, 9, 10 and 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The recited in claim 6 “A method for manufacturing a silicon carbide single crystal … to grow a silicon carbide single crystal…” constitutes an indefinite subject matter. It is not clear whether the “silicon carbide single crystal” is referring to a same silicon carbide single crystal or not. Therefore, the metes and bounds of claim 6 are not readily ascertainable. For examining purpose, it is assumed that “a silicon carbide single crystal” refers to a same silicon carbide single crystal, e.g., “A method for manufacturing a silicon carbide single crystal … to grow [[a]] the silicon carbide single crystal …” Clarification and/or correction are/is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ueta et al (US 20160040317 A1, “Ueta”), and further in view of Zhang et al (CN 107557872 A, machine translation, “Zhang”).
Regarding claim 6, Ueta (entire document) teaches a method for manufacturing a silicon carbide single crystal 53 by sublimating a silicon carbide raw material 52 to grow a silicon carbide single crystal 53 on a seed crystal substrate 51 inside of at least a growth container and a heat-insulating container that surrounds the growth container and has a hole for temperature measurement (figs 1 and, 3-7, 0030-0032), the method comprising measuring a temperature of the growth container via the hole for temperature measurement when the silicon carbide single crystal is grown (0023 and claim 9). Ueta teaches the hole for temperature measurement for growing the silicon carbide single crystal as addressed above, but does not explicitly blocking the hole for temperature measurement with a blocking member when the silicon carbide single crystal is cooled after the growth of the silicon carbide single crystal is ended. However Zhang (entire document) teaches a method of producing a silicon carbide crystal, wherein a temperature measuring hole is blocked with a sealing plug (blocking member) when the silicon carbide single crystal is cooled after the crystal growth being completed (abstract, 0008, 0023 and claim 1). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Ueta per teachings of Zhang in order to provide suitable conditions for the crystal treatment, through which the crystal internal stress is greatly reduced while shortening the crystal preparation period (Zhang abstract).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ueta / Zhang as applied to claim 6 above, and further in view of Xu et al (US 20170321345 A1, “Xu”).
Regarding claims 13 and 14, Ueta/Zhang teaches the blocking member (sealing plug plug) as addressed above, but does not explicitly teach that the blocking member sealing plug) comprise any material of carbon, titanium, and tantalum. However it is a known practice that a thermal insulation insert made of fibrous graphite (carbon fiber material) is used for blocking an opening of a crystal growth system (fig 2, 0038 and 0041-0042). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Ueta/Zhang per teachings of Xu in order to provide an apparatus and conditions for producing single crystals having high-quality (Xu 0002, 0018-0019). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that ‘the timing of blocking the hole for temperature measurement is different between the present invention and Zhang” have been considered, but not found persuasive. Zhang explicitly teaches that “1) after the crystal growth is complete… 3) blocking the temperature measuring hole… 5) select the cooling time… 6) temperature drops to room temperature”, reading on the instantly claimed blocking the hole for temperature measurement with a blocking member when the silicon carbide single crystal is cooled after the growth of the silicon carbide single crystal is ended. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Ueta per teachings of Zhang in order to provide suitable conditions for the crystal treatment, through which the crystal internal stress is greatly reduced while shortening the crystal preparation period (Zhang abstract).
Applicant’s arguments with respect to other teachings of Zhang have been considered, but not found persuasive. It shoud be noted that the transitional term “comprising” is used in the instant claim. Therefore any additional steps/features/ elements/structures can be included in the process described by Zhang. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03). Moreover the argument concerning " steps 5) and 6) [of Zhang] also do not disclose cooling while blocking the hole" represents the counselor’s opinion, which is not supported by factual evidence. It is well established that arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 	
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Applicant’s arguments with respect the unconsidered IDS documents (JP H04-219386A and JP 2005-231969A) have been considered, but not found persuasive. As addressed in the last office, those two references are not considered because they were not related arts. It is noted that those two references are related to a method for pulling silicon single crystal from a melt, while the instantly claimed invention is a method for manufacturing a silicon carbide single crystal by a sublimating process. It is apparent that JP H04-219386A and JP 2005-231969A are not related arts. Therefore these two references are not considered.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714